COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-271-CV


JOHN T. COOPER                                                    APPELLANT

                                        V.

ROBIN PARRAS                                                        APPELLEE

                                    ------------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                 I. Introduction

      Appellant John T. Cooper, pro se, appeals a default judgment granted

against him and in favor of Appellee Robin Parras. Cooper contends in two

issues that the trial court did not have jurisdiction to grant default judgment

against him because the underlying motor vehicle accident occurred one day




      1
          … See Tex. R. App. P. 47.4.
after the date alleged in the original petition and that his Texas and United

States constitutional rights were violated. We affirm.

                    II. Factual and Procedural Background

      According to Parras’s original petition, Cooper and Parras were involved

in a motor vehicle collision on or about May 6, 2007, at 12:10 a.m. in Tarrant

County, Texas. The citation issued to Cooper is dated May 7, 2007, and the

police report is also dated May 7, 2007. Parras’s original petition, however,

stated that the accident took place “on or about” May 6, 2007. Parras suffered

bodily injury, and the motor vehicle owned and operated by Parras was

damaged.

      On February 2, 2009, Parras filed an original petition against Cooper, and

a citation was issued. On February 24, 2009, Cooper was served with the

citation, a copy of Parras’s petition, requests for production, admissions, and

disclosures, and interrogatories. The deadline for Cooper to file an answer was

March 9, 2009. Cooper failed to file an answer or timely file responses to

Parras’s discovery requests. On March 19, 2009, Parras filed a motion for

default judgment, and the trial court set the matter for hearing. Cooper failed

to appear for the hearing, and the trial court determined that it had jurisdiction

over the subject matter and the parties, granted Parras’s motion, and entered




                                        2
default judgment for $10,419.18 on March 31, 2009. Cooper then timely filed

this appeal.

                                 III. Jurisdiction

      In his first issue, Cooper argues that the trial court had no jurisdiction

over him because the motor vehicle accident happened one day after the date

alleged in the petition. In response, Parras argues that the trial court did not err

in determining that it had jurisdiction to grant default judgment against Cooper

because Cooper presents no evidence to support the claim that a possible one-

day discrepancy in the date of the accident would have any effect on the trial

court’s jurisdiction.

      A.       Applicable Law

      “Jurisdiction” refers to a court’s authority to adjudicate a case. See Reiss

v. Reiss, 118 S.W.3d 439, 443 (Tex. 2003).             Whether a trial court has

jurisdiction is a question of law.       See BMC Software Belgium, N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002). On direct appeal from a default

judgment, the record must affirmatively show that the trial court had personal

jurisdiction over the defendant. Whitney v. L & L Realty Corp., 500 S.W.2d 94,

97 (Tex. 1973); NBS S., Inc. v. Mail Box, Inc., 772 S.W.2d 470, 471 (Tex.

App.—Dallas 1989, writ denied).           Two essential elements of personal

jurisdiction are that the defendant must be amenable to the court’s jurisdiction

                                         3
and that the plaintiff must invoke jurisdiction by valid service of process on the

defendant. Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 200 (Tex.

1985); NBS S., Inc., 772 S.W.2d at 471. Independent proof that the proper

agent was served is required to establish proper service of process. See NBS

S., Inc., 772 S.W.2d at 471; Hanover Modular Homes v. Corpus Christi Bank

& Trust, 476 S.W.2d 97, 99 (Tex. Civ. App.—Corpus Christi 1972, no writ).

At any time after a defendant is required to answer, the plaintiff may take a

default judgment if no answer is filed, provided that the citation with the

officer’s return thereon has been on file with the clerk for ten days, exclusive

of the day of filing and the day of judgment. See Tex. R. Civ. P. 107.

      B.    Analysis

      Cooper was properly served with a citation and a copy of plaintiff’s

petition by personal service.   The record affirmatively shows that Philip R.

Thorne, Jr., a duly authorized process server, received the documents on

February 17, 2009, at 10:00 a.m. He served John T. Cooper at his home

address, in person, on February 24, 2009, at 1:45 p.m., with a true copy of the

citation, together with a copy of the original petition with the date of service

marked thereon; the requests for production, admissions, and disclosures and

interrogatories were attached. The citation and proof of service were filed with

the clerk of the court on March 4, 2009, and had been on file at least ten days,

                                        4
excluding the day of filing and the day Parras filed the motion for default

judgment. Indeed, Cooper does not deny that he was properly served or that

he did not file an answer. And the record affirmatively shows that Cooper was

properly served with citation and failed to answer and that the trial court had

jurisdiction to enter the default judgment.    See Kawasaki Steel Corp., 699
S.W.2d at 200.

      Cooper argues that there was no jurisdiction because the motor vehicle

accident happened one day after the date alleged in the original petition, but he

presents no citation to the appellate record or to legal authority supporting his

contention.   See Tex. R. App. P. 38.1(h) (requiring an appellant’s brief to

contain appropriate citations to authorities and to the record). Because the

record affirmatively shows that Cooper was properly served with the citation

and a copy of Parras’s petition by personal service and failed to answer, and

because Cooper has not adequately briefed his contention that the allegedly

incorrect date stated in the original petition deprived the trial court of

jurisdiction, we conclude that the trial court did have jurisdiction and overrule

Cooper’s first issue.




                                       5
                IV. Violation of Cooper’s Constitutional Rights

      In his second issue, Cooper contends that the default judgment against

him was a violation of his United States and Texas constitutional rights.

      A pro se litigant is held to the same standards as licensed attorneys and

must comply with applicable laws and rules of procedure. Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978) (holding that litigants who

represent themselves must comply with the applicable procedural rules, or else

they would be given an unfair advantage over litigants represented by counsel)

(citing Stein v. Lewisville Indep. Sch. Dist., 481 S.W.2d 436, 439 (Tex. Civ.

App.—Fort Worth 1972, writ ref’d n.r.e.), cert. denied, 414 U.S. 948 (1973));

Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004,

pet. denied).

      Under rule 38.1(h) of the Texas Rules of Appellate Procedure, every

appellant’s brief must contain a clear, concise argument in support of his

contention, including appropriate citations to authorities and to the record. Tex.

R. App. P. 38.1(h). By raising an issue and failing to present any argument or

authority on that issue, the party waives that issue. Doe v. Tarrant County

Dist. Attorney’s Office, 269 S.W.3d 147, 157 (Tex. App.—Fort Worth 2008,

no pet.). Cooper’s brief does not include citations to authority or the appellate

record, nor does his brief even identify the provisions of the United States or

                                        6
Texas constitutions he claims were violated. Therefore, Cooper has waived his

constitutional arguments on appeal, and we overrule his second issue.

                               V. Conclusion

     Having overruled each of Cooper’s issues, we affirm the trial court’s

judgment.




                                         ANNE GARDNER
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 29, 2010




                                     7